Case 4:21-mj-00760 Document 1 Filed on 04/09/21 in TXSD Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT United States Courts Southern

District of Texas
for the FILED

Southern District of Texas April 9, 2021

United States of America ) Nathan Ochsner, Clerk of Court
v. )
Oscar Orlando Maldonado Case No. 4:21mj0760
)
)
a Oo — )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)of __ April 9, 2021 in the county of —__ Colorado __ inthe
Southern District of Te , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. §1324(a)(1)(A)(ii) and (v) Conspiring with others knowingly or in reckless disregard of the fact that an
() alien has come to, entered, or remains in the United States in violation of law,
8 U.S.C. §1324(a)(1)(B (i) transports, or moves or attempts to transport or move such alien within the

United States by means of transportation or otherwise, in furtherance of such
violation of law, for the purpose of commercial advantage or private financial
gain.

This criminal complaint is based on these facts:

See attached affidavit

& Continued on the attached sheet.

 

C _ Somiptdinant 's sheni@ture

Andrew J. Martin, Special Agent
Printed name and title

Swom to before me telephonically.

Date: April 9, 2021

   

Judge 's signature
City and state: Houston, Texas Andrew M Edison US Magistrate

Printed name and title
Case 4:21-mj-00760 Document 1 Filed on 04/09/21 in TXSD Page 2 of 4

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

 

Attachment “A”

I, Andrew J. Martin, being first duly sworn, depose and state the following:

|, Special Agent (SA) Andrew J. Martin, am employed by the Department of Homeland Security
(DHS), Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI), in
Houston, Texas (TX). | have been employed by ICE since March 2019. | have completed the
Criminal Investigator Training Program and the Homeland Security Investigations (HSI) Special
Agent Training at the Federal Law Enforcement Training Center in Glynco, Georgia. Prior to my
assignment to HSI, | was a United States Border Patrol Agent for 4.5 years in Yuma, AZ and an
Immigration Enforcement Agent for 3.5 years in Wichita, KS. | also spent 3.5 years as an
adjudicator with U.S. Citizenship & Immigration Services.

1. On April 9, 2021, the Colorado County Sheriff's Office (CCSO) contacted Homeland
Security Investigations (HSI) — Houston regarding a suspected human smuggling event in
progress.

2. At approximately 0231 hours, CCSO responded to a concerned citizen’s report located at
1006 Old Alleyton Rd, Alleyton, TX. The concerned citizen observed multiple individuals
loading into the cab and bed of a large pickup located at a Valero gas station. The
concerned citizen also observed the individuals in the bed using a blanket to conceal
themselves. CCSO Deputies Robert Villanueva and Benjamen Melendez responded to
the scene and spotted a white Ford F-350 in the area described by the concerned
citizen. Deputy Villanueva then observed an individual, later identified as Oscar
MALDONADO, walking back towards the F-350. Deputy Villanueva approached
MALDONADO and asked for consent to take a look in the F-350. MALDONADO agreed
and granted consent. Deputy Melendez detained MALDONADO while Deputy
Villanueva approached the F-350 and observed a male sitting in the passenger seat
along with a female squeezed on the floor of the passenger side front seat. Deputy
Villanueva then observed 2 males and 2 females sitting in the back seat. The male
sitting in the front seat rapidly exited the F-350 and took off running towards the
Alleyton area. Deputy Villanueva and Deputy Melendez detained the remaining
individuals in the front cab. Deputy Melendez then discovered 7 males hiding under a
blanket in the bed of the F-350. Deputy Melendez and Deputy Villanueva detained all 7
of the males.
Case 4:21-mj-00760 Document 1 Filed on 04/09/21 in TXSD Page 3 of 4

3. Deputy Villanueva and Deputy Melendez identified the male subjects by identification
cards they had in their possession. The identification cards were issued from their home
countries of Ecuador, El Salvador, Guatemala, Honduras and Mexico. The female
subjects did not have identification in their possession. CCSO subsequently contacted
Homeland Security Investigations (HSI) — Houston for further assistance. CCSO
transported MALDONADO and the 12 other individuals to Colorado County Jail.

4. HSI—Houston Special Agents (SA) responded to the Colorado County Jail and conducted
an immigration inspection of the individuals involved in the incident. It was determined
that MALDONADO was a United States Citizen and that the 12 other occupants
discovered in the F-350 were unlawfully present in the United States.

5. Upon completion of the initial immigration inspection, SAs took MALDONADO and the
12 occupants into custody and transported them to the Montgomery Processing Center,
Conroe, Texas for booking and interviews.

6. Material witness Enma De Jesus Agosto Agosto , a citizen of Guatemala, left her country
on February 8, 2021 in order to travel to the United States. Agosto illegally entered into
the United States approximately 10 days ago near McAllen, TX. Agosto’s intended
destination in the United States was New York in order to live with her brother-in-law.
Once smuggled into the United States, Agosto was picked up by a truck along with 5
other individuals and taken to a residence where 10 other individuals were already
staying. Agosto remained at this residence for approximately 8 days and was confined
to one room. Agosto was fed one or two times per day and did not observe any guards
at the residence. Agosto and 7 others were then picked up by a truck at night and
driven to a brushy area. Agosto and the 7 others then walked for 3 hours and were then
picked up by a white pickup truck. Agosto sat inside the cab of the pickup for the entire
trip and noted that the only stop made was at the gas station where the arrests
occurred. Agosto positively identified MALDONADO as the driver from a six-photo
lineup. Agosto claims her parents coordinated and paid for her trip. The smuggling fee
was $5000 and 100,000 quetzals. 60,000 quetzals are still owed.

7. Material witness Beverly lvania De Paz Lopez, a citizen of Guatemala, left her country in
February 14, 2021 to travel to the United States. De Paz’s intended destination in the
United States was California. Once smuggled into the United States, a truck picked up
De Paz and drove her towards a brushy area. De Paz then walked for approximately 3 to
4 days and was eventually picked up by a white pickup truck. De Paz stated the white
pickup truck she was in stopped at a gas station to get fuel and was then encountered
by the authorities. De Paz saw the driver of the white pickup get arrested. De Paz
Case 4:21-mj-00760 Document1 Filed on 04/09/21 in TXSD Page 4 of 4

positively identified MALDONADO as the driver from a six-photo lineup. De Paz stated
her father coordinated her trip to the United States and that she was told not to pay
anything.

8. Material witness Guido Ortega Parales, a citizen of Ecuador, left his country on April 7,
2021 to travel to the United States. Ortega’s intended destination in the United States
was New York. Ortega stated he found a person to help him cross the border illegally
for $1500. Once smuggled into the United States, Ortega walked for approximately 2 to
3 hours then waited in a brushy area for 15 minutes until a white pickup truck picked
him up. Ortega stated it was the same pickup truck and same driver for the entire trip.
Ortega stated that the driver was wearing a mask and a black baseball cap. Ortega
described the driver as being chubby. Ortega stated that the driver’s mask makes it
difficult to determine which picture belonged to the driver when presented the six-
photo lineup. Ortega selected two photos that looked like the driver. MALDONADO’s
photo was one of the two photos selected.

9. Based upon the evidence gathered from this investigation, | believe there is probable
cause to believe that Oscar MALDONADO conspired with others knowingly or in reckless
disregard of the fact that an alien has come to, entered, or remains in the United States
in violation of law, to transport, or move or attempt to transport or move such alien
within the United States by means of transportation or otherwise, in furtherance of such
violation of law, for purpose of commercial advantage or private financial gain, in
violation of 8 U.S.C. Sections 1324(a)(1)(A)(ii) and (v)(I), and 8 U.S.C. Section
1324(a)(1)(B)(i).

 

Special Agent Andrew J. Martin
Homeland Security Investigations
Houston, Texas

    

  
   
  

Sworn and subscribed telephonically on April 9, ereby find probable cause.

 

Andrew M. Edison
U.S. Magistrate Judge
